Citation Nr: 1714986	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-14 949	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 50 percent prior to July 2, 2010, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran in this case served on active duty from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which reopened and granted the Veteran's claim of service connection for PTSD on the merits, assigning a 50 percent rating effective December 26, 2007.  

In April 2012, the RO increased the rating for PTSD to 70 percent effective July 2, 2010, and, in June 2013, the RO granted a total disability rating based on individual unemployability (TDIU) effective from the same date.


FINDING OF FACT

On April 25, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, on April 25, 2017, the Veteran requested that his appeal be withdrawn.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


